 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ASHLEY LUTHER MURRAY PRICE,                        No. 2:17-cv-0772-EFB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RON BARNES, Warden, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
18   U.S.C. § 1983. In a screening order filed July 16, 2018, the court found that service of the
19   complaint is appropriate for defendants Barnes, Speerman, Beard, and Kernan. ECF No. 13. The
20   court informed plaintiff he could proceed against defendants Barnes, Speerman, Beard, and
21   Kernan or file an amended complaint within 30 days that cures the deficiencies in his claims
22   against defendants Woodyard, Palmer, Taber, Keeton, and Wendlandt. Id. The time for
23   amending has passed and the court has denied plaintiff’s motion for reconsideration of the
24   screening order.
25           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
26   assign a United States District Judge to this action.
27   /////
28
                                                        1
 1          Further, IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendants
 2   Woodyard, Palmer, Taber, Keeton, and Wendlandt be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: October 18, 2018.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
